Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing April 24, 2008 Filing Desk U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE: AMERICAN INDEPENDENCE FUNDS TRUST (THE "TRUST") RULE 497(j) FILING SEC FILE NOS. 333-124214, 811-21757 Ladies and Gentlemen: This letter is being transmitted by means of electronic submission by the Trust pursuant to Rule 497(j) under the Securities Act of 1933, as amended. As the Secretary of the Trust, I hereby certify that the American Independence Funds definitive Prospectuses and Statement of Additional Information, which would have been filed by the Trust pursuant to Rule 497(c), would not have differed from that contained in the Trust's most recent Post-Effective Amendment on Form N-1A, filed pursuant to EDGAR on April 18, 2008. If you have any questions concerning this filing, please do not hesitate to call me at 646-747-3475, or in my absence, contact Eric Rubin at 646-747-3477. Sincerely, /s/ Theresa Donovan Theresa Donovan Secretary American Independence Funds Trust
